           Case 20-10338-amc           Doc 12 Filed 06/22/20 Entered 06/22/20 15:29:38                    Desc
                                            CloseOrder Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 7


Helen Sapnas                                                     : Case No. 20−10338−amc
                   Debtor(s)


                                                    ORDER
                                 _____________________________________________


         AND NOW, this day , June 22, 2020 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and

the same hereby is, closed.



                                                                 By The Court

                                                                 Ashely M. Chan
                                                                 Judge , United States Bankruptcy Court




                                                                                                                       12
                                                                                                                 Form 195
